20200083
                                                                 FILED NOVEMBER 19, 2020
                                                               CLERK OF THE SUPREME COURT
                                                                 STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 246

State of North Dakota,                                  Plaintiff and Appellee
     v.
Richard Richardson III,                             Defendant and Appellant

                                No. 20200083

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable M. Jason McCarthy, Judge.

AFFIRMED.

Per Curiam.

Andrew C. Eyre, Assistant State’s Attorney, Grand Forks, ND, for plaintiff and
appellee; submitted on brief.

Russell J. Myhre, Enderlin, ND, for defendant and appellant; submitted on
brief.
                            State v. Richardson
                               No. 20200083

Per Curiam.

[¶1] Richard Richardson III appealed his conviction of felony reckless
endangerment, a class C felony under N.D.C.C. § 12.1-17-03, challenging the
sufficiency of the evidence for the jury’s verdict. He argues the evidence was
insufficient to show he acted recklessly and did not act in self-defense when he
fired his weapon at a vehicle with three occupants. We affirm under
N.D.R.App.P. 35.1(a)(3).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1
                               IN THE SUPREME COURT
                              STATE OF NORTH DAKOTA

                                      JUDGMENT

                             Supreme Court No. 20200083
                      Grand Forks County Case No. 2019-CR-02197

Appeal from the district court for Grand Forks County.

State of North Dakota,                    Plaintiff and Appellee
      v.
Richard Richardson, III,                  Defendant and Appellant

[¶1]   This appeal having been heard by the Court at the October 2020 Term before:

[¶2] Chief Justice Jon J. Jensen, Justice Gerald W. VandeWalle, Justice Daniel J.
Crothers, Justice Lisa Fair McEvers, and Justice Jerod E. Tufte;

[¶3] and the Court having considered the appeal, it is ORDERED AND ADJUDGED that
the criminal judgment of the district court is AFFIRMED under N.D.R.App.P. 35.1(a)(3).

[¶4] This judgment, together with the opinion of the Court filed this date, constitutes the
mandate of the Supreme Court on the date it is issued to the district court under
N.D.R.App.P. 41.

Dated: November 23, 2020

                                                 By the Court:


                                                 Jon J. Jensen
                                                 Chief Justice

ATTEST:


Petra H. Mandigo Hulm
Clerk